Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
vehicle of claim 1
vehicle cabin of claim 1
filter of claim 1
blower outlet of claim 1
heater of claims 4—5
heat pump of claims 6—7
hybrid electric vehicle of claims 10—11
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Air conditioning device for vehicle which limits the increase of air volume when blowing to reduce the concentration of particulates
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air conditioning device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the air conditioning device of claim 1 is interpreted as including the air blower 4, inside air contamination sensor 15, fluid temperature sensor 13, and control device 30.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US20060070387A1, published on 2006-04-06).
Note regarding claims 1—3, the claim is drafted as intended use for a generic air conditioning device without claiming the structure of the air conditioner. A structural difference between the claimed invention and the prior art is needed in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 1, Yamaguchi discloses:
An air conditioning device for a vehicle (Yamaguchi, fig. 1) in which air cleaning control can be executed to reduce a concentration of floating particulate substances (Yamaguchi, abstract: pollen) in a vehicle cabin by increasing an air volume (Yamaguchi, fig. 9: air flow amount f1 in S220, when no pollen is detected, is always less than or equal to air volume flow amount f1polW in S232, when pollen is detected) passing through a filter (Yamaguchi, fig. 1: filter 40) by further increasing an air volume blowing out from a blower outlet (Yamaguchi, fig. 1: if the air volume passing through the filter 40 increases, then the air volume passing through the outlets 16, 18, and 20 also increases due to mass conservation) into the vehicle cabin from an air volume which is necessary for cabin temperature control (Yamaguchi, fig. 9: Vm in S200 and S220; see that Vm is chosen via fig. 4 in order to meet a temperature requirement) or an air volume which is set by a passenger of the vehicle (This limitation does not need to be met due to the “or” clause), by an air volume according to the concentration of the floating particulate substances in the vehicle cabin (Yamaguchi, fig. 9: S232 which sets a pollen mode air flow amount is reached if the pollen concentration is above a predetermined value. See para. 0057: “when the amount of pollen detected by the pollen sensor 36 exceeds a predetermined value […] the flag is set”. Also see para. 0062: “in step S210, it is determined whether the air-conditioner is in the pollen mode control by examining the flag state”), wherein
under an air conditioning condition in which an increase of the cabin temperature is strongly demanded (Yamaguchi, fig. 9: S212 to “YES” happens when target outlet air temperature TAOB is high, in other words, high temperature is desired. See para. 0087.), when a fluid temperature of a fluid which is a heat source for indoor heating is lower than a predetermined fluid temperature, an upper limit value permitted as an amount of increase of an air volume by the air cleaning control is inhibited (Yamaguchi, fig. 6: See that when coolant temperature Tw is below 40 C, f(Tw) is zero. f(Tw) is a factor in the equation in fig. 9, S232. When f(Tw) is zero, the air flow amount f1polW will equal f(Tam), which is much lower than the air flow amount f1polW when Tw is above 80 C. Consequently, the upper limit value is inhibited.).
The following limitations are included in the claim via 112(f) and are also disclosed by Yamaguchi:
air blower (Yamaguchi, fig. 1: blower 12)
inside air contamination sensor (Yamaguchi, fig. 1: pollen sensor 36)
fluid temperature sensor (Yamaguchi, fig. 1: coolant temperature sensor 34)
control device (Yamaguchi, fig. 1: air-conditioner ECU 30)
Regarding claim 3, Yamaguchi discloses:
The air conditioning device for the vehicle according to claim 1, wherein it is determined that the air conditioning condition is satisfied when a target blow-out temperature which is a target temperature of air blowing out from the blower outlet into the vehicle cabin for maintaining the cabin temperature at a set temperature is higher than a predetermined temperature (Yamaguchi, para. 0087: “If it is determined in step S210 that the air-conditioner is in the pollen mode control, the process proceeds to step S212 to determine whether the heating control condition is satisfied or not. More specifically, when the target outlet air temperature TAOB is higher than a threshold, it is determined that the heating control condition is satisfied.”).
Regarding claim 5, Yamaguchi discloses:
The air conditioning device for the vehicle according to claim 3, further comprising:
a heater which heats the fluid (Yamaguchi, para. 0047: the heater is the vehicle engine), wherein the upper limit value is inhibited when the heater is heating the fluid (Yamaguchi, fig. 6: the flow will be inhibited as long as Tw is below 80 C, which will occur as the engine heats the water).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US20060070387A1, published on 2006-04-06) as applied to claim 1, and further in view of Pugh (GB2517491A, published on 2015-02-25).
Regarding claim 2, Yamaguchi discloses:
The air conditioning device for the vehicle according to claim 1.
Yamaguchi fails to explicitly teach:
wherein it is determined that the air conditioning condition is satisfied when an outside air temperature is lower than a predetermined outside air temperature and the cabin temperature is lower than a predetermined cabin temperature.
Pugh (in the field of vehicle ventilation) teaches:
wherein it is determined that the air conditioning condition is satisfied when an outside air temperature is lower than a predetermined outside air temperature and the cabin temperature is lower than a predetermined cabin temperature (Pugh, p. 3, lines 22-26: “The additional cabin heating may be stopped when the ambient air temperature and/or the cabin temperature reach a respective threshold value.”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Change S212 in fig. 9 of Yamaguchi to instead check whether the ambient air temperature is lower than an ambient air temperature threshold and the cabin temperature is below a cabin temperature threshold. If both conditions are satisfied, then the “YES” path is selected, if not, then the “NO” path is selected.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Simplify the control of the air conditioning system of Yamaguchi, as the use of the more complex function shown in fig. 4 is not necessary in Pugh’s approach. No additional complexity is added as Yamaguchi already has an ambient temperature sensor 32 and passenger compartment temperature sensor 31 as seen in fig. 1.
Regarding claim 4, the combined teachings teach:
The air conditioning device for the vehicle according to claim 2, further comprising:
a heater which heats the fluid (Yamaguchi, para. 0047: the heater is the vehicle engine), wherein the upper limit value is inhibited when the heater is heating the fluid (Yamaguchi, fig. 6: the flow will be inhibited as long as Tw is below 80 C, which will occur as the engine heats the water).
Claim(s) 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US20060070387A1, published on 2006-04-06) in view of Pugh (GB2517491A, published on 2015-02-25) as applied to claim 2, and further in view of Hirabayashi (US20160244052A1, published n 2016-08-25).
Regarding claim 6, the combined teachings teach:
The air conditioning device for the vehicle according to claim 2.
The combined teachings fail to explicitly teach:
a heat pump for indoor heating, wherein the upper limit value is inhibited when the heat pump is heating air blowing into the vehicle cabin.
Hirabayashi (in the field of vehicle ventilation) teaches:
a heat pump (Hirabayashi, para. 0073: “heat pump cycle”) for indoor heating (Hirabayashi, para. 0073: “heating air duct”), wherein the upper limit value is inhibited when the heat pump is heating air blowing into the vehicle cabin (A person of ordinary skill would understand that Yamaguchi fig. 5 would advantageously be applied to the heat pump cycle of Hirabayashi, as the heat pump cycle also depends on the ambient temperatures and same problem of impaired thermal comfort would also exist for the heat pump.).
The combined teachings can be modified to meet this/these limitation(s) as follows:
From Hirabayashi, add the indoor condenser 55 and the remainder of the heating apparatus 26 shown in fig. 3 that is missing from Yamaguchi. The control method of Yamaguchi will be unmodified and continue to apply the ambient temperature adjustment to the pollen mode air flow amount, as a person of ordinary skill would understand that this method is not just compatible but advantageous in this case.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Heat the vehicle cabin when the engine temperature is low.
Regarding claim 8, the combined teachings teach:
The air conditioning device for the vehicle according to claim 2.
The combined teachings fail to explicitly teach:
wherein the upper limit value is inhibited when an economy mode intended to improve fuel consumption in comparison to a standard mode is selected as a traveling mode of the vehicle.
Hirabayashi (in the field of vehicle ventilation) teaches:
wherein the upper limit value is inhibited when an economy mode intended to improve fuel consumption in comparison to a standard mode is selected as a traveling mode of the vehicle (Hirabayashi, para. 0020: “the electronic control device may further be capable of controlling the traveling of the vehicle by applying an ECO mode in which the frequency of the start of the internal combustion engine is suppressed”. This would reduce fuel consumption. The function of the upper limit value is independent of the described ECO mode, so merely adding the described ECO mode would satisfy the claim as written.).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Changing the vehicle of Yamaguchi to a hybrid electric vehicle, and adding the described ECO mode to reduce use of the internal combustion engine.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce pollution from operation of the ICE and fuel consumption.
Regarding claim 10, the combined teachings teach:
The air conditioning device for the vehicle according to claim 2.
The combined teachings fail to explicitly teach:
wherein the air conditioning device is equipped on a hybrid electric vehicle, and
the upper limit value is inhibited when an EV mode which uses a main battery as a motive power source for traveling is selected as a traveling mode of the hybrid electric vehicle.
Hirabayashi (in the field of vehicle ventilation) teaches:
wherein the air conditioning device is equipped on a hybrid electric vehicle (Hirabayashi, para. 0039: “hybrid vehicle”), and
the upper limit value is inhibited when (The function of the upper limit value of Yamaguchi is independent of the type of vehicle, so merely using a hybrid vehicle would satisfy the claim as written.) an EV mode which uses a main battery as a motive power source for traveling is selected as a traveling mode of the hybrid electric vehicle (All hybrid electric vehicles use a battery as a motive power source. Any of the hybrid vehicle modes of Hirabayashi would satisfy the claim as written as all use the battery as a motive power source at least part of the time.).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Changing the vehicle of Yamaguchi to a hybrid electric vehicle.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce pollution from operation of the ICE and fuel consumption.
Claim(s) 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US20060070387A1, published on 2006-04-06) as applied to claim 3, and further in view of Hirabayashi (US20160244052A1, published n 2016-08-25).
Regarding claim 6, Yamaguchi discloses:
The air conditioning device for the vehicle according to claim 3.
Yamaguchi fails to explicitly teach:
a heat pump for indoor heating, wherein the upper limit value is inhibited when the heat pump is heating air blowing into the vehicle cabin.
Hirabayashi (in the field of vehicle ventilation) teaches:
a heat pump (Hirabayashi, para. 0073: “heat pump cycle”) for indoor heating (Hirabayashi, para. 0073: “heating air duct”), wherein the upper limit value is inhibited when the heat pump is heating air blowing into the vehicle cabin (A person of ordinary skill would understand that Yamaguchi fig. 5 would advantageously be applied to the heat pump cycle of Hirabayashi, as the heat pump cycle also depends on the ambient temperatures and same problem of impaired thermal comfort would also exist for the heat pump.).
The primary reference can be modified to meet this/these limitation(s) as follows:
From Hirabayashi, add the indoor condenser 55 and the remainder of the heating apparatus 26 shown in fig. 3 that is missing from Yamaguchi. The control method of Yamaguchi will be unmodified and continue to apply the ambient temperature adjustment to the pollen mode air flow amount, as a person of ordinary skill would understand that this method is not just compatible but advantageous in this case.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Heat the vehicle cabin when the engine temperature is low.
Regarding claim 9, Yamaguchi discloses:
The air conditioning device for the vehicle according to claim 3.
Yamaguchi fails to explicitly teach:
wherein the upper limit value is inhibited when an economy mode intended to improve fuel consumption in comparison to a standard mode is selected as a traveling mode of the vehicle.
Hirabayashi (in the field of vehicle ventilation) teaches:
wherein the upper limit value is inhibited when an economy mode intended to improve fuel consumption in comparison to a standard mode is selected as a traveling mode of the vehicle (Hirabayashi, para. 0020: “the electronic control device may further be capable of controlling the traveling of the vehicle by applying an ECO mode in which the frequency of the start of the internal combustion engine is suppressed”. This would reduce fuel consumption. The function of the upper limit value is independent of the described ECO mode, so merely adding the described ECO mode would satisfy the claim as written.).
The primary reference can be modified to meet this/these limitation(s) as follows:
Changing the vehicle of Yamaguchi to a hybrid electric vehicle, and adding the described ECO mode to reduce use of the internal combustion engine.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce pollution from operation of the ICE and fuel consumption.
Regarding claim 11, Yamaguchi teach:
The air conditioning device for the vehicle according to claim 2.
Yamaguchi fails to explicitly teach:
wherein the air conditioning device is equipped on a hybrid electric vehicle, and
the upper limit value is inhibited when an EV mode which uses a main battery as a motive power source for traveling is selected as a traveling mode of the hybrid electric vehicle.
Hirabayashi (in the field of vehicle ventilation) teaches:
wherein the air conditioning device is equipped on a hybrid electric vehicle (Hirabayashi, para. 0039: “hybrid vehicle”), and
the upper limit value is inhibited when (The function of the upper limit value of Yamaguchi is independent of the type of vehicle, so merely using a hybrid vehicle would satisfy the claim as written.) an EV mode which uses a main battery as a motive power source for traveling is selected as a traveling mode of the hybrid electric vehicle (All hybrid electric vehicles use a battery as a motive power source. Any of the hybrid vehicle modes of Hirabayashi would satisfy the claim as written as all use the battery as a motive power source at least part of the time.).
The primary reference can be modified to meet this/these limitation(s) as follows:
Changing the vehicle of Yamaguchi to a hybrid electric vehicle.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce pollution from operation of the ICE and fuel consumption.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 10am-12pm, 1pm-5pm, 6pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762